Citation Nr: 0434423	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-06 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968, including service in the Republic of Vietnam, and his 
decorations include the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The RO denied entitlement to 
individual unemployability.  The veteran timely perfected an 
appeal of this determination to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends, in essence, that he is totally disabled 
due to his service-connected post-traumatic stress disorder 
(PTSD).  

VA outpatient treatment notes from September 2001 to March 
2002 reflect global assessment of functioning (GAF) scores 
between 50 and 70.  In this regard, the Board observes that 
GAF scores between 41 and 50 represent an inability to keep a 
job, and that GAF scores between 61 and 70 represent some 
difficulty in social occupational, or school functioning but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  

A November 2001 VA exam report states that the veteran's 
symptoms have essentially prevented him from being able to 
work for approximately 10 years.  The Board notes, however, 
that the examiner estimated the veteran's GAF score at 55.  
In this regard, the Board observes that GAF scores between 51 
and 60 represent moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  DSM-IV.  

Lastly, a January 2003 VA treatment note reflects that the 
veteran continues to endorse symptoms of anxiety, panic 
attacks, difficulty being around others, and temper 
difficulties, which make gainful employment impossible.  The 
note also reflects that the goal of treatment is not to 
return to gainful employment but to reduce the severity of 
his symptoms.  In this regard, the Board observes that these 
statements suggest that the veteran may be unemployable due 
to his PTSD.

Given the above inconsistencies, the Board observes that a VA 
psychiatric exam is needed to determine the current severity 
of the veteran's PTSD, particularly as it relates to his 
ability to secure or follow substantially gainful employment.  

In addition, the record indicates that the veteran has been 
receiving ongoing treatment for his PTSD at the Pittsburgh VA 
Medical Center (VAMC); however, the record reflects an 
absence of VAMC records between March 2002 and January 2003.  
In this regard, the Board observes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should 
obtain any outstanding records from the above VAMC, and 
associate them with the claims file.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims file all treatment 
records from the Pittsburgh VAMC, to 
include those from March 2002 to January 
2003, and any since January 2003.  

2.  The RO should schedule the veteran 
for a VA psychiatric exam to determine 
the current severity of his service-
connected PTSD.  The veteran's claims 
file, to include a copy of this Remand, 
should be made available to and reviewed 
by the examiner.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  

The examiner is asked to provide a 
specific opinion as to the interference 
with employability attributable to the 
veteran's service-connected PTSD alone, 
not including any impairment caused by 
his non-service-connected disorders such 
as his substance abuse disorder.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

3.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
a total disability rating based on 
individual unemployability.  

4.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




